IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL SCHRINDER AND ROBIN                : No. 135 MM 2017
SCHRINER H/W,                              :
                                           :
                   Petitioners             :
                                           :
            v.                             :
                                           :
ONEBEACON INSURANCE COMPANY,               :
ONEBEACON GROUP, PENNSYLVANIA              :
GENERAL INSURANCE COMPANY,                 :
LIBERTY MUTUAL INSURANCE                   :
COMPANY, OHIO CASUALTY                     :
COMPANY, PEERLESS INSURANCE                :
COMPANY AND LOOKER WOLFE &                 :
GEPHART INSURANCE, INC.                    :
                                           :
            v.                             :
                                           :
DAVID W. KNAUER, ESQ., AND                 :
KNAUER & ASSOCIATES, LSC                   :
                                           :
            v.                             :
                                           :
CUNNINGHAM & CHERNICOFF, P.C.,             :
AND JORDAN D. CUNNINGHAM, ESQ.             :

                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.